


 HCON 128 ENR: Authorizing the printing of a commemorative

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. CON. RES. 128
		
		
			May 23, 2007
			Agreed to
		
		CONCURRENT RESOLUTION
		Authorizing the printing of a commemorative
		  document in memory of the late President of the United States, Gerald Rudolph
		  Ford.
	
	
		1.Commemorative Document
			 Authorized
			(a)In
			 GeneralA commemorative
			 document in memory of the late President of the United States, Gerald Rudolph
			 Ford, shall be printed as a House document, with illustrations and suitable
			 binding, under the direction of the Joint Committee on Printing.
			(b)ContentsThe
			 document shall consist of the eulogies and encomiums for Gerald Rudolph Ford,
			 as expressed in the Senate and the House of Representatives, together with the
			 texts of each of the following:
				(1)The funeral
			 ceremony at Palm Desert, California.
				(2)The state funeral
			 ceremony at the Rotunda of the United States Capitol.
				(3)The national
			 funeral service held at the Washington National Cathedral in the District of
			 Columbia.
				(4)The interment
			 ceremony at the Gerald Ford Presidential Museum, Grand Rapids, Michigan.
				2.Printing of
			 DocumentIn addition to the
			 usual number of copies printed of the commemorative document under section 1,
			 there shall be printed the lesser of—
			(1)32,500 copies, of which 22,150 copies shall
			 be for the use of the House of Representatives and 10,350 copies shall be for
			 the use of the Senate; or
			(2)such number of copies that does not exceed
			 a production and printing cost of $600,000, with distribution of the copies to
			 be allocated in the same proportion as described in paragraph (1).
			
	
		
			Clerk of the House of Representatives.
		
		
			Secretary of the Senate.
		
	
